Citation Nr: 0914729	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  04-38 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating higher than 20 percent for 
a low back disability for the period prior to July 19, 2007, 
and to a disability rating higher than 40 percent for the 
period beginning July 19, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1966 to March 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran presented testimony at a hearing at the RO before 
the undersigned Veterans Law Judge in October 2006.  A 
transcript of the hearing is associated with the Veteran's 
claims folder.

In January 2007, the Board remanded this issue for additional 
evidentiary development.  While the case was in remand 
status, the schedular rating for the disability was increased 
from 20 percent to 40 percent, effective July 19, 2007.  This 
action did not satisfy the Veteran's appeal.


FINDINGS OF FACT

1.  Throughout the period of this claim, the Veteran's low 
back disability has been manifested by limitation of forward 
flexion to 30 degrees; unfavorable ankylosis of the 
thoracolumbar spine has not been present.

2.  Throughout the period of this claim, the Veteran has had 
right lower extremity radiculopathy that more nearly 
approximates mild incomplete paralysis of the sciatic nerve 
than moderate incomplete paralysis of the nerve.

3.  Left radiculopathy has not been present, and the Veteran 
has not had incapacitating episodes having a total duration 
of at least 6 weeks during any one year period of this claim.


 

CONCLUSION OF LAW

Throughout the period of this claim, the Veteran's low back 
disability warrants a 40 percent rating, but not higher, for 
functional impairment of the spine, and a separate 10 percent 
rating, but not higher, for right radiculopathy.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5235-5243; 4.124a, Diagnostic Code (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA, by letters mailed in January 2004 and September 
2006.  They provided appropriate notice with respect to the 
effective-date element of the claim.  They also included 
information on how VA determines the disability rating by use 
of the rating schedule, and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, 
Social Security determinations, statements from employers 
concerning the impact of the disability on the Veteran's 
employment, and statements from persons concerning their 
observations of how the disability has affected the Veteran.  
They also informed the Veteran of the assistance that VA 
would provide to obtain evidence on his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the Veteran's entitlement to an increased rating.  In any 
event, the Veteran was provided the specific criteria for 
rating the disability in the Statement of the Case. 

Although the September 2006 letter was mailed after the 
initial adjudication of the claim, following the provision of 
the required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claim in October 2008.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

Intervertebral disc syndrome (preoperatively or 
postoperatively) is rated either under General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a 60 percent 
evaluation is warranted.  With incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (1).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury, the following ratings 
will apply:  Unfavorable ankylosis of the entire spine 
warrants a 100 percent disability rating while unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Forward flexion of the thoracolumbar spine 
to 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent evaluation.  A 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine that is greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; there is muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spine contour; or there is vertebral body fracture 
with loss of 50 percent or more height.  38 C.F.R. § 4.71a.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R.         § 4.40 concerning lack of 
normal endurance, functional loss due to pain, and pain on 
use and during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v.  
Brown, 8 Vet. App. 202 (1995).

Note 1 following the General Rating Formula for Diseases and 
Injuries of the Spine provides that associated objective 
neurologic abnormalities are to be rated separately under an 
appropriate diagnostic code.  

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild. 38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration. When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree. See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the Veteran's service-connected low back disability.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Veteran was granted service connection for residuals of a 
lumbar disc herniation in July 1970 and the disability was 
assigned a 10 percent disability rating under former 
Diagnostic Code 5293.  This rating was increased to 40 
percent in a November 1976 rating decision.  In an October 
1978 decision, the RO decreased the Veteran's disability 
evaluation to 20 percent, effective January 1979.  The 
Veteran filed a claim for an increased rating for his low 
back disability in December 2003.  The RO denied the increase 
in an April 2004 rating decision, but later partially granted 
the Veteran's claim, increasing the Veteran's disability 
evaluation to 40 percent, effective July 19, 2007.

The report of a November 2003 orthopedic consultation by 
Coastal Orthopaedic & Sports Medicine Center reveals that 
there was no asymmetry of the lumbar spine or cutaneous 
abnormalities.  The Veteran reported low back pain, and range 
of motion testing was "fairly good" in all planes with 
approximately 10 percent loss in forward flexion, lateral 
flexion and rotation.  He had no particular point tenderness 
in the lumbar spine, but rather more significant diffuse low 
grade tenderness.

The impression on an MRI conducted at Radiology Imaging 
Associates in Port St. Lucie in November 2003 was diffuse 
severe lumbar degenerative disc disease and lumbar 
spondylosis, L2-L3/L3-L4, central canal and lateral recess 
spinal stenosis, particularly severe at the L3-L4 level and 
L4-L5 lateral recess spinal stenosis.

The Veteran was afforded a VA examination in March 2004.  
Examination of the lumbar spine showed that he had local 
tenderness in the lower thoracic and along the lumbar spine.  
There was no appreciable malalignment.  Forward flexion was 
from zero to 45 degrees.  Backward extension was zero 
degrees.  Left lateral flexion was from zero to 15 degrees 
when he first noticed a worsening in his usual pain, and he 
was able to bend further to 20 degrees to the left and the 
right.  Rotation of the lumbar spine was 15 degrees to the 
left and to the right with subjectively severe, sharp, 
snapping, burning-type pain at the right sacroiliac area.  
The Veteran had easy fatigability, decreased endurance, and 
chronic, moderately severe pain which had increased 
progressively over the previous few years.  A diagnosis of 
chronic low back pain, residual of two low back 
laminectomies, with diffuse severe lumbar degenerative disc 
disease, lumbar spondylosis, L2-L3/L3-L4, central canal and 
lateral recess spinal stenosis, particularly severe at L3-L4 
level, and L4-L5 lateral recess spinal stenosis, very 
symptomatic, was assigned.

VA outpatient reports from 2005 to 2008 track the Veteran's 
complaints and treatment of chronic low back pain.  An entry 
from September 2005 indicates MRI results showing multilevel 
degenerative disc disease causing mild to moderate central 
canal and neural foraminal narrowing.  A notation in April 
2006 states that the Veteran's back pain has become worse and 
he cannot sit or stand for long periods of time.  In January 
2007, the examiner indicated that the Veteran had significant 
degenerative lumbar disc disease, and noted a plan of two 
selective nerve root block of the left L5 root and a home 
exercise program.

The Veteran also testified at a Travel Board hearing in 
October 2006.  During the hearing, the Veteran described 
current symptoms of severe lower back pain, which transmits 
down his legs and causes numbness in his feet.  He also 
stated that he suffers from severe attacks approximately once 
a month where he cannot walk, but he does not always go to 
the doctor for these attacks.  At work, the Veteran cannot 
stand or walk for any long period of time.  The Veteran 
elaborated on this testimony in a statement dated in October 
2007, in which he listed over ten days in 2007 where he 
missed work due to his low back disability.

The Veteran was afforded another VA examination in July 2007.  
Upon examination, the Veteran relayed a history of fatigue, 
decreased motion, stiffness, spasm, severe flare-ups every 2 
to 3 weeks, and constant lumbar pain.  He also stated that he 
had been "bed ridden" two times a month for back pain.  A 
physical examination revealed no scoliosis, lordosis, or 
spine ankylosis, but there was evidence of spasm, guarding, 
pain with motion, and tenderness.  Range of motion testing 
revealed that flexion was to 5 degrees, extension was to 5 
degrees, left and right lateral flexion were to 5 degrees, 
and left and right lateral rotation was to 10 degrees.  There 
was objective evidence of pain following repetitive motion, 
but no additional limitation of motion after three 
repetitions of range of motion.  An MRI report indicated 
multilevel degenerative disc disease causing mild to moderate 
central canal and neural foraminal narrowing.  The examiner 
also reported that the Veteran's back condition has 
significant effects on his ability to work, noting that he 
has lost 1 month of work in the past year due to back pain 
and has been assigned different work duties.  

A peripheral nerve examination also conducted in July 2007 
addressed the Veteran's complaints with regard to back pain 
radiating to his lower extremities.  The examiner noted that 
there was slight weakness of the Veteran's right lower 
extremity muscles.  There was no evidence of muscle atrophy, 
abnormal muscle tone or bulk, tremors or abnormal movements.  
There was no evidence that the function of any joint was 
affected by the nerve disorder, and the Veteran's gait and 
balance were normal.  Sensation in the right lower extremity 
was 0 of 2 for vibration, 1 of 2 for pain and light touch, 
and 2 of 2 for position.  Sensation in the left lower 
extremity was normal.  Patellar reflexes were 1+, ankle 
reflexes were absent, and plantar reflexes were normal.  

The Veteran was diagnosed with degenerative disc disease of 
the lumbar spine with radiculopathy.  The examiner noted the 
presence of neuritis and neuralgia, but no evidence of 
paralysis.  

Although the March 2004 VA examiner did not state that 
forward flexion of the Veteran's lumbar spine was limited to 
30 degrees or less, he did state that in addition to the 
limitation of forward flexion to 45 degrees, the Veteran had 
easy fatigability, decreased endurance and moderately severe 
pain.  The examiner did not provide an assessment of the 
functional impairment resulting from these disability 
factors, as he should have.  He did state that the Veteran 
had severe degenerative disc disease and that the condition 
was very symptomatic.  With consideration of all pertinent 
disability factors and in light of the later evidence 
confirming the presence of limitation of forward flexion to 
30 degrees or less, the Board finds that the functional 
impairment of the Veteran's low back warrants a 40 percent 
rating throughout the period of this claim.    

None of the evidence shows that the Veteran has been found to 
have unfavorable ankylosis of the entire thoracolumbar spine.  
Therefore, a rating in excess of 40 percent is not warranted 
for the functional impairment of the spine for a portion of 
the period of this claim.

The Board has determined that a separate 10 percent  rating 
is warranted for mild radiculopathy involving the Veteran's 
right lower extremity.  In this regard, the Board notes that 
the July 2007 examination disclosed slight weakness in the 
Veteran's right leg, as well as sensory impairment in the 
right lower extremity that averaged a 1 on a scale of 2.  
Although the March 2004 VA examination report does not 
confirm the presence of radiculopathy, the Veteran did 
complain of neurological impairment at the March 2004 
examination and the examination report does not reflect that 
the examiner performed a thorough neurological examination.  
Therefore, with resolution of reasonable doubt in the 
Veteran's favor, the Board has concluded that mild right 
radiculopathy has been present throughout the period of this 
claim

None of the evidence shows that the right radicular symptoms 
more nearly approximate moderate incomplete paralysis than 
mild incomplete paralysis.  In this regard, the Board notes 
that the impairment is mostly sensory and muscle weakness in 
the right lower extremity is only slight.  In addition, the 
July 2007 examination disclosed no objective evidence of 
radiculopathy in the left lower extremity and no such 
impairment is shown by any other objective evidence.  
Therefore, a separate compensable rating is not warranted for 
the left lower extremity.

The Board has considered whether it would be to the Veteran's 
advantage to rate the disability on the basis of 
incapacitating episodes.  None of the evidence shows that the 
Veteran has been prescribed bed rest by a physician due to 
incapacitating episodes having a total duration of at least 6 
weeks during any one year period of this claim.  In fact, the 
Veteran has not alleged that he has had incapacitating 
episodes for the amount of time required for a rating in 
excess of 40 percent.  Accordingly, it would not be to the 
Veteran's advantage to rate the disability on the basis of 
incapacitating episodes.

Consideration has been given to assigning staged ratings; 
however, at no time during the period in question has the 
disability warranted more than the 40 percent and 10 percent 
ratings discussed above.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  The Board 
acknowledges that the July 2007 VA examiner found that the 
Veteran's low back disability limits the type and amount of 
work he can perform.  However, the disability ratings 
assigned are recognition that industrial capabilities are 
impaired. Van Hoose v. Brown, 4 Vet. App. 361, at 363 (1993).  
The type of impairment demonstrated on examination is 
completely consistent with the disability ratings assigned.  
In sum, there is no indication that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned ratings, to include the ratings 
granted herein.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

The Board having determined that the Veteran's low back 
disability warrants a 40 percent rating for functional 
impairment of the spine throughout the period of this claim 
and a 10 percent rating for neurological impairment in the 
right lower extremity throughout the period of this claim, 
the appeal is granted to this extent and subject to the 
criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


